Pardee, J.
This report of the master is sustained in all respects by the evidence in the case. In the record of the main case, there is other evidence as to the condition of the road-bed and track at the place where the accident to Winbourn occurred which would seem to fix the responsibility upon the receivers as common carriers of passengers, unless a different rule prevails with them from that to which common carriers are generally subjected, as to which see High on Receivers, § 395, and cases there cited. The receivers took possession of the railway property December 16,1885, prior to the accident. In February, 1886, subsequent thereto, they made a report to the court of the condition of the entire property, in which they advise the court, in relation to that part where the accident to Winbourn occurred, as follows: “That portion of this division between Shreveport junction and Jonesville is in very bad condition, the rail's being old, worn out chain iron, which have been repeatedly repaired and patched, the track now being absolutely unsafe.” It might, perhaps; *169have been better to have offered this report before the master, but I do not think it was necessary, as it is a part of the record, and within the judicial knowledge of the court. At all events, if the case required it, I should deem it my duty to recommit the matter to the master, so that it might be offered. As to the amount of compensation, the sum allowed is not excessive, as the evidence shows that the injury to Winbourn was severe, disabling, and permanent.
Let the exceptions to the master’s report be overruled, and the report confirmed.
NOTE.
Receiver — Actios agaikst. Whether or not an action for a railway injury can be maintained against the receiver of the company in whose employment it occurred, was questioned in Smith v. Potter, (Mich.) 9 N. W. Rep. 273. But, under the provisions of the Iowa Code, an action may be maintained against the receiver of a railroad appointed by a circuit court of the United States, by an employe of such railroad who has been injured by reason of the negligence of a co-employe thereof; and where the property of the railroad is, by order of the court, transferred to the receiver, subj ect to all “claims, debts, and liabilities,” such property in his hands is liable for the payment of such claims for damages. Central Trust Co. v. Sloan, (Iowa,) 22 N. W. Rep. 916; Sloan v. Central Iowa Ry. Co., (Iowa,) 16 N. W. Rep. 331. Where a demand against a receiver does not involve the administration of the trust committed to him, but arises from his having taken unlawful possession of property not included in the trust, a suit will lie against him personally as for a trespass, even though he took possession of such property under an order of court. Curran v. Craig, 22 Fed. Rep. 101.
The railroad company is not liable for injuries committed while the road was in the hands of the receiver, as it was out of the possession of the property, and liad no control over it. Davis v. Duncan, 19 Fed. Rep. 477. But in Illinois it was held that the fencing act authorizes an action for the failure to fence against either the owner of such road or the person actually operating it. An action will therefore lie against the company owning an unfenccd road, although it is in the hands of a federal receiver. Ohio & M. R. Co. v. Russell, 3 N. E. Rep. 561.
A receiver, as such, is not personally liable for the torts of his employes. The proceeding against him is in the nature of a proceeding in rein, and renders the property in his hands, as such, liable for compensation for such torts. Davis v. Duncan, 19 Fed. Rep. 477. But a judgment against a receiver for personal injuries, recovered after the receiver had settled his accounts, although the action was commenced pending the receivership, was held to create no lien against the property which could bo enforced against the purchaser. White v. Keokuk D. M. Ry. Co., (Iowa,) 2 N. W. Rep. 1016.
See, also, Lehigh, C. & N. Co. v. Central R. Co., (N. J.) 8 Atl. Rep. —.